Citation Nr: 1024875	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUES

1.  The propriety of severance of service connection for a left 
ankle/foot disability.  

2.  Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the Marine Corps 
Reserves, with periods of active duty for training (ACDUTRA) 
including from January 1991 to April 1991, and in May and June 
1993.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office (RO).  

The matter of service connection for a left knee 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.  In July 2007 the Veteran filed a claim seeking, in part, 
service connection for a "left ankle condition".

2.  A March 2008 rating decision that adjudicated the Veteran's 
July 2007 claim awarded him service connection for left ankle 
disability, characterized as "status post open reduction and 
internal fixation of the left ankle with pain in the sinus tarsi 
(also claimed as left foot)", effective July 11, 2007.  

3.  An August 2008 rating decision proposed to sever service 
connection for a left ankle/foot disability; and in a January 
2009 rating decision implemented the severance, effective from 
April 1, 2009.  

4.  The Veteran's service treatment records (STRs) show that 
while on ACDUTRA in June 1993 he sustained a hyperplantar flexion 
injury of the left ankle; reports of periodic postservice service 
department evaluations show there was residual disability from 
the injury in service, including weakness, pain, and limitation 
of motion; on March 2008 VA examination residual sinus tarsi 
pain, both hindfeet, and grade 4 (on a scale of 5) left ankle 
strength were noted.  
5.  When the RO granted the Veteran service connection for a left 
ankle disability, it erroneously relied on a March 2008 VA 
examination report diagnosis (since characterized as a 
typographical error) of "status post open reduction and internal 
fixation left ankle"; however, excluding consideration of that 
diagnosis, it is not undebatable that service connection for a 
left ankle disability, i.e., residuals of a left ankle injury was 
not warranted, and the grant of service connection for left ankle 
disability was not clearly and unmistakable erroneous.    


CONCLUSION OF LAW

Severance of service connection for a left ankle/foot disability 
was not proper, and restoration of service connection for a left 
ankle/foot disability is warranted.  38 U.S.C.A. §§ 1110, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its 
implementing regulations do not apply to the matter at hand, as 
it involves the propriety of a severance of service connection, 
which requires application of the clear and unmistakable (CUE) 
standard of review.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply in 
matters of revision of an RO decision on the basis of CUE.  
Regardless, as this decision grants the benefit sought in full, 
i.e., restores service connection, there is no reason to belabor 
the impact of the VCAA on this matter.  



B.	Legal Criteria, Factual Background, and Analysis

Once service connection has been granted, it can be severed only 
upon the Secretary's showing that the rating decision granting 
service connection was "clearly and unmistakably erroneous".  
See Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden 
of proof in such case is on the government.  38 C.F.R. 
§ 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  

CUE is defined as "a very specific and rare kind of error."  
"It is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  

The Court has propounded a three-pronged test to determine 
whether there is CUE in a prior determination: (1) either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

In determining whether service connection will be severed, VA 
may-and, in fact, must-consider evidence that was generated after 
the original decision was made.  Stallworth v. Nicholson, 20 Vet. 
App. 482 (2006) (a "severance decision focuses -not on whether 
the original decision was clearly erroneous- but on whether the 
current 'evidence establishes that [service connection] is 
clearly erroneous'".  (quoting 38 C.F.R. § 3.105(d)); see 
Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (38 C.F.R. 
§ 3.105(d) "clearly contemplates the consideration of evidence 
acquired after the original grant of service connection").

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all material 
facts and reasons.  The Veteran will be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore and will be given 60 days for 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.103(b)(2), 
3.105(d).  Here, it is not clear whether the procedural steps 
followed by the RO in proposing (August 2008 rating decision) and 
implementing (January 2009 rating decision) the severance of 
service connection for a left ankle/foot disability satisfied the 
requirements of 38 C.F.R. § 3.105(d).  While rating decisions 
appear to contain the required explanation, the cover letter to 
the proposal to sever rating decision/and accompanying Statement 
of the Case do not appear to adequately explain due process in 
the matter to the Veteran.  Regardless, inasmuch as this decision 
grants the benefit sought, any procedural error is harmless.  The 
Veteran does not contend otherwise.  

In July 2007 the Veteran filed a claim seeking, in part, service 
connection for a "left ankle condition."  In March 2008, the RO 
adjudicated that claim and granted service connection for 
"status post open reduction and internal fixation of the left 
ankle with pain in the sinus tarsi (also claimed as left foot)".  

The evidence of record at the time of the March 2008 rating 
decision included the Veteran's STRs, which show that in June 
1993 he was involved in a motor vehicle accident, and sustained 
left hip and left ankle injuries.  The hip required open 
reduction internal fixation of a fracture-dislocation.  X-rays of 
the left ankle revealed there was no fracture; but it was 
believed the Veteran had a significant soft tissue injury of the 
left ankle.  Later STRs/Medical Board reports show continuing 
left ankle complaints.  An October 1993 Medical Board found left 
ankle plantar flexion limited to 30 degrees, and that the Veteran 
had difficulty placing the medial border of the foot fully on the 
ground.  A periodic examination in November 1997 found plantar 
flexion limited to 30 degrees, tenderness near the anterior talo-
fibular ligament, and a tendency to weight-bear on the lateral 
border of the foot.  A March 1999 periodic physical examination 
found anterior talo-fibular ligament tenderness.   

On VA examination in March 2008, it was noted that while 
resistance testing (for strength) of the right ankle found grade 
5 strength on the right, there was only grade 4 strength on the 
left.  There was sinus tarsi pain in both ankles.  It was noted 
that on X-ray the ankles were essentially normal; however, the 
diagnoses listed included "Status post open reduction and 
internal fixation left ankle."  

The March 2008 rating decision noted that the Veteran sustained a 
left ankle injury in service, cited to examination findings of 
sinus tarsi pain in the left ankle and hind foot, and noted the 
[March 2008] VA examination diagnosis of status post open 
reduction and internal fixation of the left ankle with pain in 
the sinus tarsi.  

In an August 2008 addendum, the March 2008 VA examiner stated 
there were no clinical/objective findings to diagnose an ankle 
condition.  The diagnoses (in pertinent part) included residual 
pain in sinus tarsi, both hind feet.  

In an August 2008 rating decision, based upon the March 2008 and 
August 2008 VA examiner's reports, the RO determined the March 
2008 examination report contained a typographical error (i.e., 
status post open reduction and internal fixation left ankle), 
that surgery has never been performed on the left ankle, and that 
there was no clinical diagnosis of a left ankle/foot disability.  
Based upon these findings, the RO proposed severance of service 
connection for a left ankle/foot disability.  

A January 2009 rating decision implemented severance of service 
connection for a left ankle/foot disability, on the stated basis 
that the current evidence did not show that the Veteran had a 
diagnosis of a left ankle/foot disability.  

It is not in dispute that the March 2008 grant of service 
connection for a left ankle disability was based in part on an 
incorrect finding relying on a misdiagnosis or erroneously 
transcribed diagnosis.  Specifically, it is not in dispute that 
the open reduction and internal fixation performed on the Veteran 
was to address left hip, not left ankle, disability.  What is in 
dispute is whether the March 2008 grant would have been 
manifestly different if that diagnosis was disregarded.  

Significantly, without the erroneous diagnosis noted in the March 
2008 VA examination report; the evidence of record in March 2008 
showed that the Veteran sustained a left ankle injury in service; 
that he had a continuity of left ankle complaints postservice; 
and that there was "residual" left sinus tarsi pain (along with 
reduced ("grade 4") left ankle strength.  While such evidence 
obviously is not as supportive of a grant of service connection 
for left ankle disability (and specifically "status post open 
reduction and internal fixation"), it does not preclude a 
reasonable judgment decision that the Veteran has a chronic left 
ankle disability (albeit not status post open reduction and 
internal fixation).  Notably, the Veteran's claim had not sought 
service connection for "status post open reduction and internal 
fixation", but sought service connection for residuals of a left 
ankle injury (which he characterized as "left ankle 
condition").  

In summary, it is not shown that if the mis-stated diagnosis of 
"status post open reduction and internal fixation left ankle" 
made on March 2008 VA examination was disregarded, the decision 
to award the Veteran service connection for a left ankle 
disability would have been manifestly different (i.e., service 
connection for a left ankle disability would have clearly been 
denied).  Therefore, although the disability entity was obviously 
mischaracterized, the grant of service connection for a left 
ankle disability was not clearly and unmistakably erroneous.  
Accordingly, the burden of proof required for severance (under 
38 C.F.R. § 3.105(d)) has not been met, and severance was 
improper.  As severance of service connection for left ankle 
disability was not proper, restoration of service connection for 
such disability, (more appropriately characterized as residuals 
of a left ankle injury) is warranted.  


ORDER

As severance of service connection for a left ankle/foot 
disability was improper, service connection for such disability 
(recharacterized as residuals of a left ankle injury) is 
restored.  



REMAND

Regarding the claim of service connection for a left knee 
disability, a November 1993 Medical Board Report noted the 
Veteran's complaints of left knee pain since the June 1993 motor 
vehicle accident.  On examination, the left knee demonstrated 
full range of motion with patellofemoral crepitus; the diagnosis 
was left knee retropatellar pain syndrome.  

On March 2008 VA examination, range of motion testing was 0 
degrees extension to 150 degrees flexion (essentially normal).  
The examiner noted that there was some mild patellofemoral 
grating; X-rays were normal.  The diagnosis was residual pain of 
both knees.  Significantly, the examiner did not provide an 
opinion on whether the residual pain diagnosis was related to the 
retropatellar pain syndrome diagnosis following injury in 
service.  Notably, it is unclear whether the examiner 
considered/was aware of the retropatellar pain syndrome diagnosis 
listed by the Medical Board (as it was not noted in the 
examination report).  In light of the foregoing, the Board finds 
that further clarification is necessary, particularly whether the 
residual pain diagnosis reflects chronic disability for which 
service connection might be established.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (pain alone without a 
diagnosed or underlying malady or condition is not a disability 
for which service connection may be granted).  

Notably, the March 2008 rating decision on appeal granted service 
connection for a left hip disability.  STRs suggest the Veteran's 
alleged left knee disability may be related to his left hip 
disability.  Service connection may be established on a secondary 
basis for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  If a chronic 
left knee disability is found, but found to be directly related 
to injury in service, a medical nexus opinion regarding nexus to 
the service connected hip disability would be necessary.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the claimant is 
expected to provide.  A July 2007 VCAA notification letter in 
part complied with VCAA notice requirements as it advised the 
Veteran of the evidence needed to substantiate a secondary 
service connection claim; however, it did not specifically inform 
him of the requirements for proving a claim of secondary service 
connection.  Such notice must be given on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and specifically advising him of 
the evidence required to support a claim of 
secondary service connection for a left knee 
disability.  He should have opportunity to 
respond.

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist to 
determine whether he has, or at any time 
during the appeal period has had, a chronic 
left knee disability and, if so, whether such 
is related to his service or was caused or 
aggravated by his service-connected left hip 
disability.  His claims folder must be 
reviewed by the examiner in conjunction with 
the examination.  The examiner must explain 
the rationale for all opinions provided.  

The examiner should first determine whether 
the evidence of record shows that the Veteran 
has had a chronic left knee disability at any 
time during the appeal period (i.e., since 
the filing of his claim of service 
connection).  If further diagnostic testing 
is deemed necessary, then such should be 
completed.  

The examiner should review all left knee 
findings of record, including (but not 
limited to) reports of the November 1997 and 
March 1999 periodic service department 
examinations.  The examiner should reconcile 
the various findings, and opine (with 
explanation of rationale) whether the 
evidence shows that the Veteran has (or at 
any time during the appeal period had) a 
chronic left knee disability.  The 
explanation of rationale should include 
comment as to whether a diagnosis of residual 
pain or retropatellar pain syndrome 
represents a chronic disability.   

If a chronic left knee disability is 
diagnosed, the examiner should also provide 
responses to the following:  

(a) As to any (and each) knee disability 
diagnosed, is it at least as likely as not (a 
50 percent or better probability) that such 
is related to an event or injury during 
service? 

(b) As to any (and each) knee disability 
diagnosed, is it at least as likely as not (a 
50 percent or better probability) that such 
was either caused or aggravated by (increased 
in severity due to) the Veteran's service-
connected left hip disability?  If the 
opinion is that the left knee disability was 
not caused, but was aggravated, by the 
service-connected left hip disability, the 
examiner should specify, to the extent 
possible, the degree of disability 
(pathology/impairment) that is due to such 
aggravation.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


